

116 HR 3137 IH: Wounded Warrior Service Dog Act of 2019
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3137IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Mr. McGovern (for himself, Ms. Velázquez, Mr. Cohen, Ms. DeLauro, Ms. Norton, Mr. Pocan, Mr. Peters, Ms. Frankel, Ms. Roybal-Allard, Mr. Johnson of Georgia, Mr. Welch, Mr. DeFazio, Mr. Connolly, Mr. Price of North Carolina, Mr. Deutch, Mr. Bishop of Georgia, Mr. Sean Patrick Maloney of New York, Mr. Yarmuth, Mr. Moulton, Mrs. Beatty, Mr. Quigley, Mrs. Walorski, Mr. Hastings, Ms. Lee of California, Mrs. Carolyn B. Maloney of New York, Mr. Neal, Mr. Swalwell of California, and Mr. Michael F. Doyle of Pennsylvania) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo establish a grant program to encourage the use of assistance dogs by certain members of the
			 Armed Forces.
	
 1.Short titleThis Act may be cited as the Wounded Warrior Service Dog Act of 2019. 2.Wounded Warrior K–9 Corps (a)Grants authorizedSubject to the availability of appropriations provided for such purpose, the Secretary of Defense shall establish a program, to be known as the K–9 Service Corps Program, to award competitive grants to nonprofit organizations to assist such organizations in the planning, designing, establishing, or operating (or any combination thereof) of programs to provide assistance dogs to covered members.
			(b)Use of funds
 (1)In generalThe recipient of a grant under this section shall use the grant to carry out programs that provide assistance dogs to covered members who have a disability described in paragraph (2).
 (2)DisabilityA disability described in this paragraph is any of the following: (A)Blindness or visual impairment.
 (B)Loss of use of a limb, paralysis, or other significant mobility issues. (C)Loss of hearing.
 (D)Traumatic brain injury. (E)Post-traumatic stress disorder.
 (F)Any other disability that the Secretary considers appropriate. (3)Timing of awardThe Secretary may not award a grant under this section to reimburse a recipient for costs previously incurred by the recipient in carrying out a program to provide assistance dogs to covered members unless the recipient elects for the award to be such a reimbursement.
 (c)EligibilityTo be eligible to receive a grant under this section, a nonprofit organization shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Such application shall include—
 (1)a proposal for the evaluation required by subsection (d); and (2)a description of—
 (A)the training that will be provided by the organization to covered members; (B)the training of dogs that will serve as assistance dogs;
 (C)the aftercare services that the organization will provide for such dogs and covered members; (D)the plan for publicizing the availability of such dogs through a targeted marketing campaign to covered members;
 (E)the recognized expertise of the organization in breeding and training such dogs; (F)the commitment of the organization to humane standards for animals; and
 (G)the experience of the organization with working with military medical treatment facilities; and (3)a statement certifying that the organization—
 (A)is accredited by Assistance Dogs International, the International Guide Dog Federation, or another similar widely recognized accreditation organization that the Secretaries determine has accreditation standards that meet or exceed the standards of Assistance Dogs International and the International Guide Dog Federation; or
 (B)is a candidate for such accreditation or otherwise meets or exceeds such standards, as determined by the Secretary.
 (d)EvaluationThe Secretary shall require each recipient of a grant to use a portion of the funds made available through the grant to conduct an evaluation of the effectiveness of the activities carried out through the grant by such recipient.
 (e)DefinitionsIn this Act: (1)Assistance dogThe term assistance dog means a dog specifically trained to perform physical tasks to mitigate the effects of a disability described in subsection (b)(2), except that the term does not include a dog specifically trained for comfort or personal defense.
 (2)Covered memberThe term covered member means a member of the Armed Forces who is— (A)receiving medical treatment, recuperation, or therapy under chapter 55 of title 10, United States Code;
 (B)in medical hold or medical holdover status; or (C)covered under section 1202 or 1205 of title 10, United States Code.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $11,000,000 for each of fiscal years 2020 through 2024.
			